Order entered October 25, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00747-CR

                           STEWART CARTER HURST, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                           On Appeal from the 354th District Court
                                    Hunt County, Texas
                              Trial Court Cause No. 32486CR

                                            ORDER
       The reporter’s record, originally due July 21, 2019, has been filed.

       In light of this, we VACATE that portion of our October 24, 2019 order that orders Julie

C. Vroom not sit as a court reporter.

       We DIRECT the Clerk to send copies of this order to the Honorable Keli Aiken,

Presiding Judge, 354th Judicial District Court; Julie C. Vrooman, official court reporter, 354th

Judicial District Court; to the Hunt County Auditor’s Office; and counsel for all parties.

       Appellant’s brief is DUE November 25, 2019.

                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE